EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Pollicoff on 11/9/2021.

The application has been amended as follows: 



Cancel claims 21–26.


Allowable Subject Matter
Claims 1–4 and 6–20 are allowed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, teach, or suggest a collection of nanofibers comprising the claimed surface-coated and exposed-surface sections, wherein at least some interstitial space between the nanofibers is infiltrated with a polyvinyl alcohol material in both sections, but the surface-coated section has an external surface coating of the polyvinyl alcohol material with a thickness of [Symbol font/0x57]/cm.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786